[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO REOPEN JUDGMENT AND REARGUE
During the hearing on the motion the court granted the Motion to Reopen and to Reargue.
                                   I.
In paragraph two of the above motion the plaintiff claims there was no evidence adduced at trial as to what the medical insurance would cost and to whether said insurance was available.
The court's order only dealt with "any medical insurance available through his employer. . . ."
In the plaintiff's Financial Affidavit, the premium for "Medical/Dental" insurance is stated to be $40 a week and in his testimony the plaintiff stated that such insurance was for himself and the defendant and for his youngest daughter who was going to college.
                                   II.
The court ordered that the plaintiff pay alimony to the defendant in the amount of $250 a week and that the plaintiff pay the mortgage, equity loan and taxes on the jointly owned property.
The court's notes of the plaintiff's testimony indicates that he agreed to pay the mortgage until the house is sold, that the taxes are paid as part of the mortgage payment and that he would pay the equity loan. Based on this testimony the court issued the order stated above. Now it appears that the plaintiff does not have enough income to pay these expenses. The court therefore suspends that specific order covering the mortgage, equity loan and taxes until further order of the court.
It is apparent that the plaintiff should try to make some agreement with the bank involved so that he can pay the interest only on the mortgage and equity loan until the house is sold. Otherwise foreclosure proceedings probably will be started.
III. CT Page 8236
In paragraph four of the above motion the court ordered the plaintiff to pay any amount due on the boat. The court is now advised that no amount is now due on the boat.
                                   IV.
The plaintiff in oral argument on the motion pointed out that there is no order to pay the homeowner's insurance on the property. During his testimony the plaintiff said he pays that insurance. That was the only reference to such insurance. The plaintiff's Financial Affidavit states that the weekly amount due for said insurance is $7.75. The plaintiff is ordered to pay any amount due on that insurance and to pay such premiums in the future until the property is sold.
Thomas J. O'Sullivan Trial Referee